     Case 1:17-cr-00548-PAC Document 325 Filed 02/17/20 Page 1 of 2


                               The Law Office of
                               James M. Branden
                                551 Fifth Avenue
                            New York, New York 10176
                                Tel. 212-286-0173
                                Fax 212-286-0495




                                    February 17, 2020


Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:   United States v. Joshua Adam Schulte
                            S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

     This letter is submitted in opposition to the government's
letter dated February 12, 2020, seeking preclusion of testimony
from now Secretary of State Michael Pompeo, who was subpoenaed by
the defense pursuant to Federal Rule of Criminal Procedure 17. As
it must, the government recognizes that the Sixth Amendment
provides a defendant a fundamental right to offer the testimony of
witnesses in his favor. This right is cabined only by the Rules of
Evidence requiring that the witness has personal knowledge of
relevant facts.   See Fed.R.Evid. 401 and 602.

     As noted in the government's letter, Sec. Pompeo was Director
of the CIA at the time of the WikiLeaks disclosure at issue in this
case and for more than a year thereafter.     The defense is aware
that Sec. Pompeo was immediately debriefed about the WikiLeaks
disclosure and he was specifically informed that Mr. Schulte was an
early suspect.     He was also informed that Mr. Schulte had a
disciplinary history.      Further, less than a week after the
disclosure, Sec. Pompeo approved the substance of the first search
warrant application, authorizing the FBI to make various statements
therein, at least some of which later proved untrue.

     As such, Sec. Pompeo took an active role in the investigation
and appears to have first-hand, non-hearsay information that is
relevant to the charges. The defense also seeks to inquire of Sec.
Pompeo whether he directed his staff to push charges against Mr.
Schulte to the exclusion of anyone else or to the exclusion of
exculpatory evidence.
     Case 1:17-cr-00548-PAC Document 325 Filed 02/17/20 Page 2 of 2


Hon. Paul A. Crotty
United States District Judge
February 17, 2020
Page 2


     Further, in this case, the government has sought to establish
the grave harm of a WikiLeaks leak while just months after Mr.
Schulte allegedly leaked, Sec. Pompeo championed WikiLeaks's
publication of the stolen DNC emails on social media.         This
disconnect, too, is ripe for examination.

     For the foregoing reasons, the testimony of Sec. Pompeo should
not be precluded.    As to the remaining subpoenaed witnesses at
issue in the government's February 12 letter, the parties have
conferred and have reached agreement on how to proceed.


                                 Respectfully submitted,



                                 James M. Branden
